DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and reply filed September 29, 2021 has been received and entered into the case.  Claims 29 – 31 are added; claims 1 – 31 are pending; claims 1 – 4 and 22 – 28 are withdrawn; claims 5 – 21 and 29 – 31 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are drawn to a method for producing a dyed composite article, however are rendered vague and indefinite for reciting various numbers in parenthesis, i.e., “(2)”, “(3)” in the claims.  Where possible, claims are to be complete in themselves. Incorporation by reference 
In claims 7 and 8, the limitations appear to change the claim on which it depends rather than further limiting.  It is unclear if the claim further comprises the recited steps, or rather comprises the recited steps.

Response to Arguments
Applicant argues that the claims are amended and overcome the rejections.  However in the instant claims, the rejections remain for the reasons stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 – 21 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Eryilmaz et al. (EP 3239373) in view of Nugent et al. (WO 2016/162657 as cited by US 2018/0105977).
Regarding claims 5 – 8, Eryilmaz teaches methods for producing a dyed composite fabric (article) comprising a layer of dyed biopolymer (abstract, 0188-0189, claims), the method comprising providing a support material (0047-0049, 0056), providing the support with a biopolymer producing microorganism that produces a biopolymer on the support (0051), and dying the composite (abstract, 0012, 0057 wherein a dyed composite article is obtained (abstract, p.5, 0063, claims).  Specifically, the microbes are cultured directly on the fabric to produce the composite wherein it results in the biopolymer being deposited directly thereon (0047-0060).
Eryilmaz does not teach the method wherein the support material is further provided with a dye producing microorganism suitable to produce a dye to dye the article.  However Nugent teaches methods for dying fabrics, yarns and fibers wherein dye producing microorganisms are adsorbed directly onto the fibers (abstract), or wherein the articles are provided with a dye producing microorganism suitable to produce a dye to dye the article.  Nugent also teaches the 
Regarding claims 9 – 10, in following the combined teachings of Eryilmaz and Nugent, it would have been obvious to one practicing the obtained method to optimize the numbers of microbes, ratios thereof, and number of times one adds microbes to the substrate, as a matter of standard practice and optimization, and with a reasonable expectation for successfully producing the dyed composite article.
Regarding claims 11 – 13, Eryilmaz teaches the biopolymer is a sugar or acid based biopolymer (0041) and that the dye is indigo or pigments (0083, 0086, 0188) while Nugent teaches the dye can be violacein, a pigment dye (0040). 
Regarding claims 14 – 16 and 29, Eryilmaz teaches the support material may be textiles (abstract), fabric, fibers, yarn, woven fabrics, denim, warp yarn, weft yarns as claimed (0012, 
Regarding claims 17 – 20 and 30 – 31, Eryilmaz teaches the biopolymer producing microorganisms can be genetically modified or non genetically modified bacteria, algae, yeast, fungi or mixtures of those claimed by applicant (0043-0048) while Nugent teaches the dye producing microbe may be natural and recombinant (genetically modified) microbes (0031) such as Serratia species, Chromobacterium, Bacillus, Pseudomonoas, and/or E.coli (0040-0041).
Regarding claim 21, Eryilmaz teaches the method further comprises washing the dyed composite article (0087 – 0089) as does Nugent to remove the microorganisms (0034).  
Thus, absent evidence of an unexpected result or benefit, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 – 21 and 29 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10294611 in view of Nugent et al. (WO 2016/162657 as cited by US 2018/0105977).
Regarding claims 5 – 8, The issued claims are drawn to methods for producing a dyed and treated fabric (article), the method comprising culturing a biopolymer producing 
Regarding claims 9 – 10, in following the combined teachings of the issued patent and Nugent, it would have been obvious to one practicing the obtained method to optimize the numbers of microbes, ratios thereof, and number of times one adds microbes to the substrate, as 
Regarding claims 11 – 13, the claims require a sugar or acid based biopolymer and indigo dye while Nugent teaches the dye can be violacein, a pigment dye (0040). 
Regarding claims 14 – 16 and 29, the claims recite materials may be fabric, fibers, yarn, woven fabrics, denim, warp yarn, weft yarns as instantly claimed, while Nugent teaches the fabric substrate (0044) may be silk, wool, cotton or flax (0059, 0062) (woven fabrics comprising fibers or yarn).
Regarding claims 17 – 20 and 30 - 31, the issued claims require biopolymer producing microorganisms can be non genetically modified bacteria, algae, yeast, fungi or mixtures of those claimed by applicant while Nugent teaches the dye producing microbe may be natural and recombinant (genetically modified) microbes (0031) such as Serratia species, Chromobacterium, Bacillus, Pseudomonoas, and/or E.coli (0040-0041).
Regarding claim 21, the issued claims further comprises washing the dyed composite fabric as does Nugent to remove the microorganisms (0034).  

Claims 5 – 21 and 29 – 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 – 16, 18 – 19 of copending Application No. 15/493 713; and claims 30, 36 – 38, 41 – 42, 49, 51 – 53 of copending Application No. 16/168 938 in view of Nugent et al. (WO 2016/162657 as cited by US 2018/0105977).
The reference claims are drawn to methods for producing a dyed and treated fabric (article), the method comprising culturing a biopolymer producing microorganism that produces a biopolymer on yarns, and dying the composite wherein a dyed fabric is obtained.  Specifically, 
In following the combined teachings of the reference applications and Nugent, it would have been obvious to one practicing the obtained method to optimize the numbers of microbes, ratios thereof, and number of times one adds microbes to the substrate, as a matter of standard 
The claims require a sugar or acid based biopolymer and indigo dye while Nugent teaches the dye can be violacein, a pigment dye (0040); the claims recite materials may be fabric, fibers, yarn, woven fabrics, denim, warp yarn, weft yarns as instantly claimed, while Nugent teaches the fabric substrate (0044) may be silk, wool, cotton or flax (0059, 0062) (woven fabrics comprising fibers or yarn).
The claims require the same biopolymer producing microorganisms while Nugent teaches the dye producing microbe may be natural and recombinant (genetically modified) microbes (0031) such as Serratia species, Chromobacterium, Bacillus, Pseudomonoas, and/or E.coli (0040-0041) and both the claims and Nugent include washing the dyed composite fabric (0034).  


Response to Arguments
Applicant argues the references individually in that Eryilmaz does not teach adding a dye producing microbe to a support material; that Nugent does not solve this problem since the dye producing microorganism is added to fabrics and not polymers; that there is no motivation to combine the references since the microbes are added for different reasons and to different supports.  Applicant further argues that the references do not teach a composite fabric with a biopolymer wherein the result is multi-shade in appearance; but that Eryilmaz removes part of the biopolymer to obtain a multi colored result while Nugent requires additional steps to obtain a multi colored result.  Applicant argues the claimed method exhibits an unexpected and surprising result of a non homogenous pattern with multiple shades that are distributed over the biopolymer 
However, these arguments fail to persuade for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant rejections are based on the combined teachings of Eryilmaz and Nugent.  The cited prior art both teach growing microorganisms on the claimed fabric support materials, wherein the microbes of Eryilmaz produce a biopolymer and the microbes of Nugent produce a dye.  Both references require culturing the microbes on the supports to deposit their respective metabolic components thereon (biopolymer or dye) and both references are drawn to dying the resulting fabrics.  As such, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated to practice the methods of Eryilmaz with the additional dye producing microbes of Nugent, for the disclosed advantages of saving waste, water and energy and with a reasonable expectation for successfully producing a composite fabric having both a biopolymer and dye deposited thereon.  Moreover, at the time the claims were filed, in considering the combined teachings of the prior art, one of ordinary skill in the art would have been motivated to culture both a biopolymer producing and dye producing microbe on a fabric with a reasonable expectation for successfully preparing a dyed composite article.

Regarding the argument that there is no motivation to combine the references since the microbes are added for different reasons and to different supports, it is iterated that both Eryilmaz and Nugent teach culturing the microbes on the same, claimed fabrics.  Eryilmaz teaches culturing directly on the fabric to produce the composite wherein it results in the biopolymer being deposited directly thereon (0047-0060); while Nugent teaches the methods wherein the microbes are cultured directly on the fabric resulting in the microbes being directly adsorbed thereon such that the dye is deposited directly to the fabric (0047-0051).  Thus, this argument is not persuasive.  Regarding the reasons for culturing the microbes, it is maintained that one of ordinary skill in the art would have been motivated to dye the fabric of Eryilmaz with the dye producing microbes of Nugent, for the disclosed advantages of saving waste, water and energy.  Eryilmaz specifically teaches culturing the microbes on a fabric and dying the composite while Nugent teaches methods for dying fabrics with microbes.  Thus, it is maintained that when considering the combined teachings of the prior art at the time the claims were filed, one of ordinary skill in the art would have been motivated to culture both a biopolymer producing and dye producing microbe on a fabric with a reasonable expectation for successfully preparing a dyed composite article.
Regarding the argument that the references do not teach a composite fabric with a biopolymer wherein the result is multi-shade in appearance, it is first noted that the claims do not require any particular result or outcome that must occur as a result of the method.  Rather, the claims generically require providing “at least a part of” the supports, materials and microbes with each other such that a dyed composite is obtained.  The claims do not require any particular layers, colors or shades, arranged in any particular design or topography, such that any particular 
Regarding the argument that Eryilmaz removes part of the biopolymer to obtain a multi colored result while Nugent requires additional steps to obtain a multi colored result, it is noted that the claims do not exclude such steps from occurring.  Thus the argument is not commensurate in scope with the claimed invention.
Regarding the argument that the claimed method exhibits an unexpected and surprising result of a non homogenous pattern with multiple shades that are distributed over the biopolymer layer which are individually unique in color and pattern, thus not reproducible, it is noted that the combined prior art teaches and suggest the same attributes.  While the cited references may require additional steps to obtain such a result, the claimed method does not exclude such steps from occurring to obtain such a result. Thus the argument is not commensurate in scope with the claimed invention.
Finally regarding the arguments regarding the obvious double patenting rejections, it is iterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Regarding the arguments that additional steps are performed, it is noted that the claims do not exclude such steps from occurring.  Thus the argument is not commensurate in scope with the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699